DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.	Authorization for this Examiner's Amendment was given in a telephone interview with Eric Liou  on March 25, 2021.

	The application has been amended as follows:

Claims 20-28, 30 and 32 has been canceled.

In claim 31, line 1, --non-transitory-- has been inserted before “storage”; 
in claim 31, line 1, --stored therein-- has been inserted after “program”;
in claim 31, line 2, “stored therein” has been deleted before the coma “, ”;
in claim 31, line 2, --the program configured to control—is inserted after the coma “,”.

Allowable Subject Matter
Claims 19, 29 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 1 and 29, the prior art of record fails to teach or suggest alone, or in combination  an encoder to encode a transmitting signal; a modulator to modulate the transmitting signal; an amplifier to amplify the transmitting signal; a transmitting antenna to wirelessly transmit the transmitting signal that has been amplified; and a controller to regulate a frequency of the transmitting signal, an input power to the amplifier, and at least one of the number of multiple values for modulation of a modulation method to be specified to the modulator and a code rate to be specified to the encoder on the basis of an estimation value of reception quality that is a signal quality when the transmitting signal is received by a receiving station, wherein: the controller regulates the input power on the basis of the estimation value of the reception quality to regulate the amplifier to have a linear or non-linear amplifying characteristic; and the controller increases one of the number of multiple values for modulation and the code rate when regulating the input power to a value that brings about the linear amplifying characteristic.

Regarding claim 31, the prior art of record fails to teach or suggest alone, or in combination an encoder to encode a transmitting signal; a modulator to modulate the transmitting signal; an amplifier to amplify the transmitting signal; and a transmitting antenna to wirelessly transmit the transmitting signal that has been amplified, wherein the program causes the transmitting station to execute processes of: regulating a frequency of the transmitting signal, an input power to the amplifier, and at least one of the number of multiple values for modulation of a modulation method to be specified to the modulator and a code rate to be specified to the encoder on the basis of an estimation value of reception quality that is a signal quality when the transmitting signal is received by a receiving station; regulating the input power on the basis of the estimation value of the reception quality to regulate the amplifier to have a linear or non-linear amplifying characteristic; and increasing one of the number of multiple values for modulation and the code rate when regulating the input power to a value that brings 

	   Kikuma (US 2007/0129024) discloses a transmitting station (transmitter)(fig. 1 and P:0036), comprising: an encoder (code processing session)(fig. 1 number 502) to encode a transmitting signal (P:0040); a modulator (modulation processing section) (fig. 1 number 502) to modulate the transmitting signal (P:0039); an amplifier (fig. 1 number 506) to amplify the transmitting signal (P:0042); and a transmitting antenna (fig. 1 number 507) to wirelessly transmit the transmitting signal that has been amplified (P:0042). 

	However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 25, 2021